STRAUP, J.
This action was brought to recover damages alleged to have been caused by a change in the grade of a street and sidewalk in Salt Lake City. A judgment was rendered in favor of the plaintiff, from which the defendant appealed.
The facts involved in the transaction, and the questions presented on the appeal, are the same as were involved and presented in the cases of Kimball v. Salt Lake Gity, ante, p. 253, 90 Pac. '395, and Hempstead v. Balt Lake City, ante, p. 261, 90 Pac. 397. This case is therefore controlled by those cases.
Let the judgment of the court below be affirmed, with costs. Such is the order.
McCARTY, C. L, and FRICK, J., concur.